Exhibit 10.7

EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED RECEIVABLES SALE AND CONTRIBUTION AGREEMENT

dated as of November 19, 2015

between

SPRINT SPECTRUM L.P.,

as an Originator and as Servicer

and the

OTHER ORIGINATORS FROM TIME TO TIME PARTY HERETO,

as Originators

and

THE SPES FROM TIME TO TIME PARTY HERETO,

as Buyers and Contributees

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE I     DEFINITIONS AND RELATED MATTERS

     1   

SECTION 1.1

    

Defined Terms

     1   

SECTION 1.2

    

Other Interpretive Matters

     2   

ARTICLE II     AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE

     2   

SECTION 2.1

    

Purchase, Sale and Contribution

     2   

SECTION 2.2

    

Timing of Purchases

     3   

SECTION 2.3

    

Purchase Price and Contribution

     3   

SECTION 2.4

    

No Recourse or Assumption of Obligations

     4   

SECTION 2.5

    

Assignment and Assumption of Related Lease Contract Obligations

     4   

ARTICLE III     ADMINISTRATION AND COLLECTION

     5   

SECTION 3.1

    

Sprint Spectrum to Act as Servicer, Contracts

     5   

SECTION 3.2

    

Deemed Collections

     5   

SECTION 3.3

    

Actions Evidencing Purchases

     7   

SECTION 3.4

    

Application of Collections

     8   

ARTICLE IV     REPRESENTATIONS AND WARRANTIES

     8   

SECTION 4.1

    

Mutual Representations and Warranties

     8   

SECTION 4.2

    

Additional Representations and Warranties of the Originators

     10   

ARTICLE V     GENERAL COVENANTS

     13   

SECTION 5.1

    

Mutual Covenants

     13   

SECTION 5.2

    

Additional Covenants of the Originators

     13   

SECTION 5.3

    

Reporting Requirements

     16   

SECTION 5.4

    

Negative Covenants of Each Originator

     19   

SECTION 5.5

    

Collections Outside the Lockbox Accounts

     21   

SECTION 5.6

    

Excluded Originator

     21   

ARTICLE VI     TERMINATION OF PURCHASES

     23   

SECTION 6.1

    

Voluntary Termination

     23   

SECTION 6.2

    

Automatic Termination

     23   

ARTICLE VII     INDEMNIFICATION

     23   

SECTION 7.1

    

Each Originator’s Indemnity

     23   

SECTION 7.2

    

Contribution

     25   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Page

 

ARTICLE VIII     MISCELLANEOUS

     25   

SECTION 8.1

 

Amendments, etc.

     25   

SECTION 8.2

 

No Waiver; Remedies

     26   

SECTION 8.3

 

Notices, Etc.

     26   

SECTION 8.4

 

Binding Effect; Assignment

     26   

SECTION 8.5

 

Survival

     27   

SECTION 8.6

 

Costs and Expenses

     27   

SECTION 8.7

 

Execution in Counterparts; Integration

     27   

SECTION 8.8

 

Governing Law

     27   

SECTION 8.9

 

Waiver of Jury Trial

     28   

SECTION 8.10

 

Consent to Jurisdiction; Waiver of Immunities

     28   

SECTION 8.11

 

Confidentiality

     28   

SECTION 8.12

 

No Proceedings

     28   

SECTION 8.13

 

No Recourse Against Other Parties

     29   

SECTION 8.14

 

Grant of Security Interest

     29   

SECTION 8.15

 

Severability

     29   

SECTION 8.16

 

Restatement; No Novation

     29   

ANNEX 1

 

UCC Details Schedule

  

ANNEX 2

 

Notice Information

  

ANNEX 3

 

Related Originators; Related SPEs; Initial Capital Contributions

  

 

-ii-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT

This SECOND AMENDED AND RESTATED RECEIVABLES SALE AGREEMENT, dated as of
November 19, 2015 (this “Agreement”), is among SPRINT SPECTRUM L.P., a Delaware
limited partnership (“Sprint Spectrum”), as an originator and as initial
servicer (in such capacity, the “Servicer”), THE PERSONS IDENTIFIED ON THE
SIGNATURE PAGES HERETO AS ORIGINATORS (together with Sprint Spectrum, the
“Originators” and each, an “Originator”), and THE PERSONS IDENTIFIED ON THE
SIGNATURE PAGES HERETO AS SPEs (the “SPEs” and each, a “SPE”). For good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND RELATED MATTERS

SECTION 1.1 Defined Terms. In this Agreement, unless otherwise specified:
(a) capitalized terms are used as defined in (or by reference in) Appendix A to
the Second Amended and Restated Receivables Purchase Agreement, dated as of the
date hereof (as amended, restated, modified or otherwise supplemented from time
to time, the “Receivables Purchase Agreement”) among the SPEs, as sellers, the
Servicer, the Conduit Purchasers, Committed Purchasers and Purchaser Agents from
time to time party thereto, Mizuho Bank, Ltd. (“Mizuho”), as the Collateral
Agent, Mizuho, as the ISC Administrative Agent, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., New York Branch, as the SCC Administrative Agent, and SMBC Nikko
Securities America, Inc. (“SMBCSI”), as Lease Administrative Agent, and (b) as
used in this Agreement, unless the context otherwise requires, the following
terms have the meanings indicated below:

“Contract” means with respect to a Receivable, a contract (including any
purchase order or invoice) between any Originator and an Obligor pursuant to
which such Receivable arises or which evidences such Receivable. A “related”
Contract with respect to a Receivable means a Contract under which such
Receivable arises.

“Excluded Receivable” means any SCC Receivable or Lease Receivable that is
(i) more than 90 days past due or (ii) is at risk of imminent write-off as
determined by the Servicer in accordance with the Credit and Collection Policy
as of the Closing Date.

“Originator Indemnified Party” is defined in Section 7.1.

“Preferred Membership Interest” means the preferred membership interest issued
by each SPE to its Related Originators.

“Receivable” has the meaning set forth in the Receivables Purchase Agreement;
provided, however that, solely for purposes of this Agreement, no Excluded
Receivable shall constitute a “Receivable”.

 

1



--------------------------------------------------------------------------------

“Related Assets” means (a) with respect to any Receivable, (i) all security
interests, hypothecations, reservations of ownership, liens or other adverse
claims and property subject thereto from time to time purporting to secure
payment of such Receivable, including pursuant to the Contract pursuant to which
such Receivable was originated, together with all financing statements,
registrations, hypothecations, charges or other similar filings or instruments
against an Obligor and all security agreements describing any collateral
securing such Receivable, if any, (ii) in respect of any ISC Pool Receivable,
all interest in any devices (including any such device which is or may become an
ISC Surrendered Device in respect of an ISC Pool Receivable which constituted an
ISC Upgrade Receivable) relating to any Contract giving rise to such ISC Pool
Receivable, (iii) in respect of any Lease Receivable, all interest in the Lease
Contract giving rise to such Lease Receivable including the right to terminate
such Lease Contract in accordance with the early termination provisions thereof
if the Servicer or its Affiliates discontinue the leasing program for Lease
Devices and (iv) all guarantees, insurance policies and other agreements or
arrangements of whatsoever character from time to time supporting such
Receivable whether in connection with the Contract pursuant to which such
Receivable was originated, including any obligation of any party under the
Transaction Documents to promptly deposit amounts received in respect of
Collections to an account, (b) all Collections in respect of, and other proceeds
of, the Receivables, (c) all rights and remedies (but none of the obligations)
of the Originators, as applicable, under this Agreement and any other rights or
assets pledged, sold or otherwise transferred to the SPEs hereunder and (d) all
the products and proceeds of any of the foregoing; provided, however, that
Related Assets shall not include the Lease Devices.

“Related Originator” means, with respect to any SPE, the Originator or
Originators identified as such on Annex 3.

“Related SPE” means, with respect to any Originator, the SPE identified as such
on Annex 3.

SECTION 1.2 Other Interpretive Matters. The interpretation of this Agreement,
unless otherwise specified, is subject to part (B) of Appendix A to the
Receivables Purchase Agreement.

ARTICLE II

AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE

SECTION 2.1 Purchase, Sale and Contribution. Upon the terms and subject to the
conditions set forth in this Agreement, each Originator, severally and for
itself, (a) hereby sells or contributes, as applicable, to its Related SPE, and
each SPE hereby purchases or acquires from its Related Originator, all of such
Related Originator’s right, title and interest in, to and under the Receivables
and the Related Assets, in each case whether now existing or hereafter arising,
acquired, or originated and (b) hereby absolutely assigns by way of capital
contribution to its Related SPE, and each SPE hereby accepts such capital
contribution and acquires from its Related Originator, all of such Related
Originator’s right, title and interest in, to and under the

 

2



--------------------------------------------------------------------------------

Lease Devices. For the avoidance of doubt, the Originators are not hereby
selling, contributing, pledging or otherwise assigning any Excluded Receivables,

SECTION 2.2 Timing of Purchases and Contributions. All Receivables existing at
the opening of each Originator’s business on the Closing Date are hereby sold or
contributed, as applicable, to its Related SPE on such date in accordance with
the terms hereof. On and after the Closing Date until the Purchase Termination
Date, each Receivable shall be deemed to have been sold or contributed by each
Originator to its Related SPE immediately (and without further action by any
Person) upon the creation or acquisition of such Receivable. The Related Assets
with respect to each Receivable shall be sold or contributed at the same time as
such Receivable, whether such Related Assets exist at such time or arise, are
acquired or are originated thereafter. The Lease Device with respect to each
Lease Receivable shall be contributed at the same time as the sale and/or
contribution of the Lease Receivables arising under the related Lease Contract.

SECTION 2.3 Purchase Price and Contribution.

(a) The purchase price (“Purchase Price”) for the Receivables and the Related
Assets shall be an amount equal to the fair market value of the Receivables and
the Related Assets (taking into account a discount for the time value of money,
historic and expected losses and the Originators’ obligations pursuant to
Section 3.2), which shall initially be 99.75% of the Unpaid Balance of the
Receivables (except with respect to Lease Receivables and Related Assets, for
which the Purchase Price shall be 95.00% of the Unpaid Balance of the Lease
Receivables), or as otherwise agreed to by each Originator and its Related SPE
at the time of the purchase or acquisition. The conveyance of the Lease Devices
shall be in the form of a capital contribution. To the extent the value of a
Receivable and Related Assets exceeds the Purchase Price, such excess shall be
deemed a capital contribution to the equity of the Related SPE by the applicable
Originator.

(b) [Reserved]

(c) Each SPE shall pay the Purchase Price due to its Related Originator on any
day, in the case of Receivables and Related Assets, in immediately available
funds; provided, however, to the extent that an SPE does not have sufficient
funds available to pay in full such Purchase Price as of the date of its
conveyance hereunder, the remaining portion of the Purchase Price shall be
deferred until such time as the SPE obtains such available funds, and the
Related Originator’s recourse to SPE for such deferred portion of the Purchase
Price shall be limited to such available funds; provided, however, that if any
such deferred portion has not been paid by the SPE on the date that is ninety
(90) days following the sale of the related Receivables hereunder, the Related
Originator shall be deemed to have made a capital contribution to the SPE in the
amount of such unpaid deferred portion.

(d) Although the Purchase Price for each Receivable (together with the Related
Assets, as applicable) coming into existence after the Closing Date shall be due
by the applicable SPE to its Related Originator on the date such Receivable
comes into existence, and such Purchase Price shall be made as provided in this
Section 2.3, final

 

3



--------------------------------------------------------------------------------

settlement of the Purchase Price from each SPE to its Related Originator shall
be effected on a monthly basis on each Settlement Date with respect to all
Receivables coming into existence during the calendar month preceding such
Settlement Date and based on the information contained in the Information
Package delivered by Servicer pursuant to the Receivables Purchase Agreement for
the calendar month then most recently ended. On each Settlement Date, each SPE
and its Related Originator (or the Servicer on their behalf) shall cause a
reconciliation to be made in respect of all purchases that shall have been made
during the calendar month then most recently ended. Although such reconciliation
shall be effected on Settlement Dates, increases or decreases in any
contribution of capital by any Originator to its Related SPE made pursuant to
this Section shall be deemed to have occurred and shall be effective as of the
date that the related Receivables came into existence.

SECTION 2.4 No Recourse or Assumption of Obligations. Except as specifically
provided in this Agreement, the purchase and sale or contribution, as
applicable, of Receivables, Related Assets and Lease Devices under this
Agreement shall be without recourse to any Originator. It is the express intent
of each of the parties hereto that the transactions hereunder shall constitute
absolute and irrevocable true sales or valid contributions, as applicable, of
Receivables, Related Assets and Lease Devices by each Originator to its Related
SPE (such that the Receivables, Related Assets and Lease Devices, other than
those repurchased by the Originators pursuant to the terms hereof, would not be
property of any Originator’s estate in the event of any Originator’s
bankruptcy).

Except as set forth below in Section 2.5, none of the SPEs, the Administrative
Agents, the Collateral Agent, the Purchasers or the other Affected Parties shall
assume any obligation or liability in connection with any Receivables, Related
Assets or Lease Devices, nor shall any SPE, any Administrative Agent, the
Collateral Agent, any Purchaser or the other Affected Parties have any
obligation or liability to any Obligor or other customer or client of any
Originator (including any obligation to perform any of the obligations of any
Originator under any Receivables, Related Assets or Lease Devices).

SECTION 2.5 Assignment and Assumption of Related Lease Contract Obligations. For
the purposes of this Agreement, (x) all contributions of contractual and other
rights of Originators in connection with Lease Devices and Lease Contracts shall
be deemed to be absolute and irrevocable assignments thereof and (y) all
acquisitions of contractual obligations under Lease Contracts by SPEs shall be
deemed to be assumptions thereof. Subject to the SPEs’ rights of further
assignment under the Receivables Purchase Agreement, from and after each date of
conveyance of a Lease Contract hereunder (i) the SPEs shall have assumed the
rights and obligations of the Originators under the Lease Contracts as lessors
thereunder and (ii) each Originator shall relinquish its rights and be released
from its obligations under the Lease Contracts.

 

4



--------------------------------------------------------------------------------

ARTICLE III

ADMINISTRATION AND COLLECTION

SECTION 3.1 Sprint Spectrum to Act as Servicer, Contracts. (a) Sprint Spectrum
shall be responsible for the servicing, administration and collection of the
Receivables, Related Assets and Lease Devices for the benefit of each SPE and
for the benefit of each Administrative Agent (as SPEs’ assignee) on behalf of
the Purchasers, and the Collateral Agent, all on the terms set out in (and
subject to any rights to terminate Sprint Spectrum as Servicer and appoint a
successor Servicer pursuant to) the Receivables Purchase Agreement.

(b) Each SPE and each Originator hereby grant to Servicer an irrevocable power
of attorney, with full power of substitution, coupled with an interest, to take
or cause to be taken in the name of such SPE or such Originator, as the case may
be, any and all steps which are necessary or advisable to endorse, negotiate,
enforce, or otherwise realize on any Collections and any checks, instruments,
writing, other proceeds of the Receivables or other right of any kind held or
transmitted by such SPE or such Originator or transmitted or received by such
SPE or such Originator in connection with any Receivables, Related Assets and
Lease Devices (including under the related Records).

(c) Subject to Section 2.5 with respect to Lease Contracts, each Originator
shall perform all of its obligations under the Records to the same extent as if
the Receivables had not been sold or contributed, as applicable, hereunder and
the exercise by the SPEs, the Servicer, the Collateral Agent, each
Administrative Agent or any of their respective designees of its rights
hereunder or under the Receivables Purchase Agreement shall not relieve any
Originator from such obligations.

(d) The Servicer agrees, on behalf of each SPE but subject to the terms of the
Receivables Purchase Agreement, to exercise the rights and obligations of the
SPEs as lessor under the Lease Contracts.

SECTION 3.2 Deemed Collections. (a) If on any day:

(i) the Unpaid Balance of any Receivable originated by any Originator is:

(A) reduced or cancelled as a result of Dilution; and

(B) less than the amount included in calculating the Net Portfolio Balance in
respect of any Receivable Pool for purposes of any Information Package (for any
reason other than as a result of such Receivable becoming a Defaulted Receivable
or due to the application of Collections received with respect to such
Receivable);

 

5



--------------------------------------------------------------------------------

(ii) any Receivable (or the terms of any related Contract governing such
Receivable or in respect of any ISC Upgrade Receivable, the ISC Upgrade Program
or in respect of any Lease Upgrade Receivable, the Lease Upgrade Program) is
extended, amended, waived or otherwise modified (except as expressly permitted
under Section 8.2(b) of the Receivables Purchase Agreement);

(iii) the due date for payment of any Pool Receivable is extended to a date that
is more than 30 days after such Pool Receivable’s original due date;

(iv) there is discovered a breach of any of the representations or warranties of
any Originator set forth in Section 4.2(p) with respect to any Receivable as of
the date of its transfer hereunder; or

(v) during a Settlement Period, any SCC Receivable or Lease Receivable becomes
an Aged Receivable, but only to the extent that the aggregate Unpaid Balance of
all Receivables that became Aged Receivables during such Settlement Period does
not exceed 8.00% of the aggregate initial Unpaid Balance of Receivables relating
to the SCC Receivable Pool or the Lease Receivable Pool, as applicable, conveyed
hereunder during such Settlement Period;

then, on such day, the Originator that originated such Receivable or that made
such representation or warranty, as the case may be, (or in the case of (i),
(ii) or (iii) above with respect to a Lease Receivable, the Servicer) shall be
deemed to have received a Collection of such Receivable:

(1) in the case of clause (i) above, in the amount of such reduction or
cancellation or the difference between the actual Unpaid Balance (as determined
immediately prior to the applicable event) and the amount included in respect of
such Receivable in calculating the applicable Net Portfolio Balance or, with
respect to clauses (ii) and (iii) above, in the amount that such extension,
amendment, modification or waiver affects the Unpaid Balance of the related
Receivable in the sole determination of the applicable Administrative Agent, as
applicable;

(2) in the case of clause (iv) above, in the amount of the entire Unpaid Balance
of the relevant Receivable or Receivables (as determined immediately prior to
the applicable event); or

(3) in the case of clause (v) above, in the amount of the entire Unpaid Balance
of the relevant Aged Receivable and the related SPE shall, if so requested by
the Originator, convey to the Originator such Aged Receivables on such day and
prior to their being written off as uncollectible; provided, however, that no
such conveyance by the SPE shall occur unless such Receivable has been
repurchased by the SPE from the Collateral Agent pursuant to Section 1.4 of the
Receivables Purchase Agreement.

Collections deemed received by any Originator under this Section 3.2(a) are
herein referred to as “Deemed Collections”. Notwithstanding anything to the
contrary set forth herein or any Transaction Documents (including, without
limitation, Sections 3.2(a)(ii), 7.3(b), 7.6(a), 7.6(b)

 

6



--------------------------------------------------------------------------------

and 8.2(b) in the Receivables Purchase Agreement), neither the Servicer nor any
Originator shall permit any Obligor with respect to an ISC Receivable or a Lease
Receivable to extend, amend, terminate, waive or otherwise modify the related
ISC Contract, the related Lease Contract, the ISC Upgrade Program or the Lease
Upgrade Program in a manner that reduces the Unpaid Balance of such ISC
Receivable or such Lease Receivable unless prior to any such extension,
amendment, termination, waiver or modification a corresponding Deemed Collection
payment equal to the amount of such reduction in respect of the related Pool
Receivable is made in connection therewith.

(b) Not later than the first Business Day after any Originator is deemed to have
received a Deemed Collection pursuant to Section 3.2(a)(i)-(iv), such Originator
shall transfer an amount equal to such Deemed Collection to its Related SPE in
immediately available funds for application in accordance with the Receivables
Purchase Agreement. Deemed Collections under Section 3.2(a)(v) with respect to
Aged Receivables shall be settled on the first Settlement Date to occur after
the end of such Settlement Period through a dollar-for-dollar decrease in
(i) deferred payments of the Purchase Price otherwise payable hereunder,
(ii) distributions in respect of the Originator’s equity in the related SPE
and/or (iii) in the cash portion of the Purchase Prices for Receivables sold
hereunder.

SECTION 3.3 Actions Evidencing Purchases and Contributions. (a) On and following
the Closing Date, each Originator and the Servicer shall mark its accounting
records evidencing Receivables, Contracts and Lease Devices in a form acceptable
to Related SPE, the Collateral Agent and the Administrative Agents, evidencing
that the Receivables, Lease Contracts and Lease Devices have been transferred to
the Related SPE in accordance with this Agreement, and none of the Originators
or Servicer shall change or remove such mark without the consent of the SPEs,
the Collateral Agent and each Administrative Agent. In addition, each Originator
agrees that from time to time, at its expense, it will promptly execute and
deliver all further instruments and documents, and take all further action that
the SPEs, the Collateral Agent, any Administrative Agent or any of their
respective designees may reasonably request in order to perfect, protect or more
fully evidence the purchases, sales and contributions hereunder, or to enable
the SPEs, the Collateral Agent and the Administrative Agents to exercise or
enforce any of their respective rights with respect to the Receivables, Related
Assets and Lease Devices. Without limiting the generality of the foregoing, each
Originator will upon the request of the SPEs, the Collateral Agent or any
Administrative Agent: (i) authorize and file such financing or continuation
statements, or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate; and (ii) at any time
during the continuance of an Event of Termination, Collection Control Event or
Non-Reinvestment Event, mark its master data processing records evidencing that
the Pool Receivables have been sold in accordance with this Agreement.

(b) Each Originator hereby authorizes the SPEs, the Collateral Agent and each
Administrative Agent or their respective designees (i) to file one or more
financing or continuation statements, and amendments thereto and assignments
thereof, relative to all or any of the Receivables, Related Assets and Lease
Devices now existing or hereafter arising in the name of such Originator and
(ii) to the extent permitted by

 

7



--------------------------------------------------------------------------------

the Receivables Purchase Agreement, to notify Obligors of the assignment of the
Receivables, Related Assets and Lease Devices.

(c) Without limiting the generality of clause (a) above, each Originator shall
authorize and deliver and file or cause to be filed appropriate continuation
statements not earlier than six months and not later than three months prior to
the fifth anniversary of the date of filing of the financing statements filed in
connection with the Closing Date or any other financing statement filed pursuant
to this Agreement, if the Final Payout Date shall not have occurred.

SECTION 3.4 Application of Collections. Unless SPE instructs otherwise, any
payment by an Obligor in respect of any Receivable shall, except as otherwise
specified in writing or otherwise by such Obligor, required by Law or by the
underlying Contract, be applied using the same systems, practices and procedures
as Servicer uses for the application of payments on all of the receivables
serviced by it for itself and its Affiliates whether or not such payments are
being made with respect to Receivables.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Mutual Representations and Warranties. Each Originator represents
and warrants to the SPEs, and each SPE represents and warrants to the
Originators, as of the date hereof and as of each date in which a purchase and
sale or contribution, as applicable, is made hereunder, as follows:

(a) Organization and Good Standing. It has been duly organized in, and is
validly existing as a corporation, partnership or limited liability company, as
applicable, in good standing under the Laws of its jurisdiction of organization,
with power and authority to own its properties and to conduct its business as
such properties are presently owned and such business is presently conducted and
will be conducted except to the extent that such failure could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Due Qualification. It is duly qualified to do business as a foreign
organization in good standing, if applicable, and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of property or the conduct of its business requires such
qualifications, licenses or approvals, except where the failure to be in good
standing or to hold any such qualifications, licenses and approvals could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c) Power and Authority; Due Authorization. It (i) has all necessary power and
authority to (A) execute and deliver this Agreement and the other Transaction
Documents to which it is a party in any capacity, and (B) carry out the terms of
and perform its obligations under the Transaction Documents applicable to it,
and (ii) has duly authorized by all necessary corporate, partnership or limited
liability company

 

8



--------------------------------------------------------------------------------

action, as applicable, the execution, delivery and performance of this Agreement
and the other Transaction Documents to which it is a party.

(d) Binding Obligations. This Agreement constitutes, and each other Transaction
Document to be signed by such party when duly executed and delivered will
constitute, a legal, valid and binding obligation of such party, enforceable
against such party in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(e) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents and the performance by it of the
terms hereof and thereof will not, (i) violate or result in a default under,
(A) its articles or certificate of incorporation, by-laws, certificate of
formation, limited liability company agreement, partnership agreement or other
organizational documents, as applicable, or (B) in the context of the
transactions contemplated by this Agreement and the other Transaction Documents,
any material indenture, agreement or instrument binding on it, (ii) result in
the creation or imposition of any Adverse Claim upon any of its properties
pursuant to the terms of any such indenture, agreement or instrument except for
any Adverse Claim that could not reasonably be expected to have a Material
Adverse Effect, or (iii) violate in any material respect any Law applicable to
it or any of its properties.

(f) Bulk Sales Act. No transaction contemplated hereby requires compliance by it
with any bulk sales act or similar Law.

(g) No Proceedings. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to its actual
knowledge, threatened against or affecting it (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect , (ii) seeking to prevent the servicing of
the Receivables by it or the consummation of the purposes of this Agreement or
of any of the other Transaction Documents or (iii) that involve this Agreement
or any other Transaction Document.

(h) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for its due
execution, delivery and performance of this Agreement or any other Transaction
Document or the transactions contemplated thereby, except for the filing of the
UCC financing statements referred to in such Transaction Documents and filings
with the SEC to the extent required by applicable Law.

(i) Ordinary Course of Business. Each remittance of Collections on the
Receivables transferred by an Originator to an SPE under this Agreement will
have been (i) in payment of a debt incurred by such Originator in the ordinary
course of

 

9



--------------------------------------------------------------------------------

business or financial affairs of such Originator and such SPE and (ii) made in
the ordinary course of business or financial affairs of such Originator and such
SPE.

SECTION 4.2 Additional Representations and Warranties of the Originators. Each
Originator represents and warrants to SPEs as of the date hereof and as of each
date on which a purchase and sale or contribution, as applicable, is made
hereunder (except for the representation in clause (k) below, which is made only
as of the date hereof), as follows:

(a) Valid Sale or Contribution. This Agreement constitutes a valid sale,
transfer and assignment or contribution, as applicable, of the Receivables
originated by it and the Related Assets and Lease Devices, to its Related SPE,
or alternatively a grant of a valid security interest in such Receivables and
Related Assets and Lease Devices, to its Related SPE, enforceable against
creditors of, and purchasers from it.

(b) Use of Proceeds. The use of all funds obtained by it under this Agreement
will not conflict with or contravene any of Regulations T, U and X promulgated
by the Board of Governors of the Federal Reserve System.

(c) Quality of Title. Prior to its sale or contribution to its Related SPE
hereunder, each Receivable, together with the Related Assets, and any related
Lease Device is owned by it free and clear of any Adverse Claim (other than
Permitted Adverse Claims and any Adverse Claims arising under any Transaction
Document); when its Related SPE makes a purchase of or acquires such Receivable
and Related Assets and any related Lease Device by contribution, such SPE shall
have acquired, for fair consideration and reasonably equivalent value, all
right, title and interest of such Originator thereto (and such Originator
represents and warrants that it has taken all steps under the UCC necessary to
transfer such good title and ownership interests in such assets), free and clear
of any Adverse Claim (other than Permitted Adverse Claims and any Adverse Claim
arising under any Transaction Document); and no valid effective financing
statement or other instrument similar in effect covering any Receivable, any
interest therein, the Related Assets and any Lease Devices is on file in any
recording office, except such as may be filed (i) in favor of such Originator or
its Related SPE in accordance with the Contracts or any Transaction Document
(and assigned to the Collateral Agent), (ii) in favor of its Related SPE in
accordance with this Agreement, (iii) in connection with any Adverse Claim
arising solely as the result of any action taken by any Purchaser (or any
assignee thereof) or by the Collateral Agent or (iv) in favor of any Purchaser
or Administrative Agent in accordance with the Receivables Purchase Agreement or
any Transaction Document. Without limiting the foregoing, no Chattel Paper
evidencing Receivables (x) is in the possession of (or, in the case of
electronic Chattel Paper, under the control of) any Person other than the
Servicer (for the benefit of the Collateral Agent and applicable SPE), the
Collateral Agent or the Collateral Agent’s designee or (y) has any marks or
notations indicating that it has been pledged, assigned or otherwise conveyed to
any Person other than an SPE or the Collateral Agent.

(d) Financial Condition. All financial statements of Sprint Corporation and its
Subsidiaries (including the notes thereto) delivered to the Collateral Agent,
each

 

10



--------------------------------------------------------------------------------

Administrative Agent and each Purchaser Agent pursuant to Section 7.5(a) of the
Receivables Purchase Agreement, present fairly, in all material respects, the
actual financial position and results of operations and cash flows of Sprint
Corporation and its Subsidiaries as of the dates and for the periods presented
or provided (other than in the case of annual financial statements, in each case
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of all interim balance sheets of Sprint Corporation).

(e) Accurate Reports. None of the reports, financial statements, certificates or
other information (other than forward-looking statements, projections and
statements of a general industry nature, as to which it represents only that it
acted in good faith and utilized assumptions reasonable at the time made and due
care in the preparation of such statement or projection) furnished or to be
furnished by or on behalf of it (including Information Packages furnished by the
Servicer and each report furnished pursuant to Section 3.1(a) of the Receivables
Purchase Agreement) in writing (including, without limitation, by electronic
delivery) to the Collateral Agent, any Administrative Agent, any Purchaser or
any Purchaser Agent in connection with the Receivables Purchase Agreement or any
other Transaction Document or any amendment thereto or delivered hereunder or
thereunder (as modified or supplemented by other information so furnished) taken
together with any information contained in the public filings made by Sprint
Corporation with the SEC pursuant to the 1934 Act contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading.

(f) UCC Details. Its true legal name as registered in the sole jurisdiction in
which it is organized and the jurisdiction of such organization are specified in
Annex 1 and the offices where it keeps all its Records are located at the
addresses specified in Schedule 6.1(l) of the Receivables Purchase Agreement (or
at such other locations, notified to the Collateral Agent in accordance with
Section 7.1(f) of the Receivables Purchase Agreement), in jurisdictions where
all action required by Section 8.5 of the Receivables Purchase Agreement has
been taken and completed. Except as described in Annex 1, It has never had any,
trade names, fictitious names, assumed names or “doing business as” names and is
“located” in the jurisdiction specified in Annex 1 for purposes of Section 9-307
of the UCC. It is organized only in a single jurisdiction.

(g) Lock-Box Accounts. The names and addresses of all Lock-Box Banks, together
with the account numbers of the Lock-Box Accounts at such Lock-Box Banks, are
specified in Schedule 6.1(m) of the Receivables Purchase Agreement (or have been
notified to and approved by the Collateral Agent and each Administrative Agent
in accordance with Section 7.3(d) of the Receivables Purchase Agreement).

(h) Servicing Programs. No license or approval is required for the SPEs’, the
Collateral Agent’s or any Administrative Agent’s use of any software or other
computer program used by such Originator, the Servicer or any sub-servicer in
the servicing of the Receivables originated by such Originator, other than under
the

 

11



--------------------------------------------------------------------------------

Amdocs Sub-Servicing Agreement and those which have been obtained and are in
full force and effect.

(i) Adverse Change. (i) Since the Closing Date, there has been no material
adverse change in the value, validity, collectability or enforceability of the
Receivables originated by such Originator and (ii) Since June 30, 2015, there
has been no Material Adverse Effect with respect to such Originator.

(j) Credit and Collection Policies; Law. It has complied with the Credit and
Collection Policies in all material respects and such policies have not changed
in any material respect since the Second Restatement Effective Date except as
permitted under Sections 7.3(c) and 7.5(g) of the Receivables Purchase
Agreement. It has complied with all applicable Law except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

(k) Investment Company Act. It is not (i) required to register as an “Investment
Company” or (ii) “controlled” by an “Investment Company”, in each case, under
(and as defined in) the Investment Company Act.

(l) ERISA. No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect; provided, however, that the occurrence or reasonable
expectation of the occurrence of any ERISA Event that could reasonably be
expected to result in the imposition of a lien by the PBGC on the assets of any
SPE shall be considered as reasonably expected to result in a Material Adverse
Effect.

(m) Tax Returns and Payments. It has filed all federal income tax returns and
all other material tax returns that are required to be filed by it and has paid
all taxes due pursuant to such returns or pursuant to any assessment received by
it, except (i) for any such taxes or assessments, if any, that are being
appropriately contested in good faith by appropriate proceedings and with
respect to which adequate reserves in conformity with GAAP have been provided,
or (ii) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. No tax lien has been filed, and, to the
actual knowledge of the Servicer, no claim is being asserted, with respect to
any such tax or assessment.

(n) No Event of Termination. No event has occurred and is continuing and or
would result from the sale, transfer and assignment or contribution of the
Receivables originated by such Originator, that constitutes or may reasonably be
expected to constitute an Event of Termination, Unmatured Event of Termination,
Collection Control Event or Non-Reinvestment Event.

(o) No Sanctions. It is not a Sanctioned Person. To its knowledge after due
inquiry, no Obligor was a Sanctioned Person at the time of such Originator’s
origination of any Receivable owing by such Obligor. It and its
Affiliates: (i) have less than 15% of their assets in Sanctioned Countries; and
(ii) derive less than 15% of their operating

 

12



--------------------------------------------------------------------------------

income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries. Neither it nor any of its Subsidiaries engages in
activities related to Sanctioned Countries except for such activities as are
(A) specifically or generally licensed by OFAC, or (B) otherwise in compliance
with OFAC’s sanctions regulations.

(p) Eligible Receivables. Each Receivable listed as an Eligible Receivable in
any Information Package or included as an Eligible Receivable in the calculation
of Net Portfolio Balance for any Receivable Pool on any date is an Eligible
Receivable as of the effective date of the information reported in such
Information Package or as of the date of such calculation, as the case may be.

ARTICLE V

GENERAL COVENANTS

SECTION 5.1 Mutual Covenants. At all times prior to the Final Payout Date, each
SPE and each Originator shall:

(a) Compliance with Laws, Etc. Comply with all applicable Laws, its Receivables
and the related Contracts, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Preservation of Existence. Except as expressly permitted by Section 5.4(e)
with respect to the Originators, preserve and maintain its existence, rights,
franchises and privileges in the jurisdiction of its organization, and qualify
and remain qualified in good standing in each jurisdiction where the failure to
qualify or preserve and maintain such existence, rights, franchises, privileges
and qualification could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(c) Separateness. Not take any actions inconsistent with the terms of
Section 7.8 of the Receivables Purchase Agreement or any SPE’s limited liability
company agreement.

SECTION 5.2 Additional Covenants of the Originators. At all times prior to the
Final Payout Date, each Originator shall:

(a) Inspections. (i) From time to time, upon reasonable prior notice, upon the
reasonable request by any Administrative Agent and during regular business hours
permit its Related SPE, the Collateral Agent, any Administrative Agent and the
Purchaser Agents, or any of their respective agents or representatives to visit
and inspect its properties, to examine and make copies of and abstracts from all
Records and to discuss its affairs, finances and condition with its officers and
independent accountants with respect to the Pooled Receivables, the Related
Assets and Lease Devices, all at such reasonable times and as often as
reasonably requested; provided that, information relating to specific
Receivables shall be limited to the Sprint Information and, during the
continuance of an Event of Termination or Non-

 

13



--------------------------------------------------------------------------------

Reinvestment Event, such other information (including Subscriber Confidential
Information) that the Collateral Agent or any Administrative Agent determines in
good faith is necessary or desirable to exercise or enforce the Collateral
Agent’s, the Administrative Agents’, the Purchasers’ or the Purchaser Agents’
rights and remedies hereunder and in such Receivables; provided further that,
unless an Event of Termination, Non-Reinvestment Event, Collection Control Event
or Unmatured Event of Termination has occurred and is continuing at the time of
such audit/inspection, (i) such Originator shall only be required to reimburse
reasonable documented out-of-pocket costs and expenses related to one such
inspection during any 12-month period, which inspection shall be requested and
scheduled by the Administrative Agents acting together and (ii) the Collateral
Agent, the Administrative Agents and the Purchaser Agents shall use commercially
reasonable efforts to coordinate any such inspection to minimize disruptions to
the Originators and avoid duplication of Originators’ actions required to comply
with such inspection.

(b) Keeping of Records and Books of Account; Delivery. Maintain and implement,
or cause to be maintained and implemented, administrative and operating
procedures (including an ability to recreate records evidencing the Receivables,
Related Assets and Lease Devices in the event of the destruction of the
originals thereof, backing up on at least a daily basis on a separate backup
computer from which electronic file copies can be readily produced and
distributed to third parties being agreed to suffice for this purpose), and keep
and maintain, or cause to be kept and maintained (or transferred to Servicer),
all documents, books, records and other information necessary or advisable for
(i) the collection of all Receivables, Related Assets and Lease Devices
(including records adequate to permit the daily identification of each new
Receivable and all Collections of and adjustments to each existing Receivable
received, made or otherwise processed on that day), and (ii) the identification
of the portion of the Collections received from each Obligor that represent
(x) Collections of an ISC Receivable from such Obligor, (y) Collections of an
SCC Receivable from such Obligor and (z) Collections of a Lease Receivable from
such Obligor.

(c) Performance and Compliance with Receivables and Contracts. At its expense,
timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts and the Receivables (other than obligations with respect to the Lease
Contracts, which have been transferred hereunder). Except as set forth in
Section 2.5, no SPE shall assume any obligation or liability with respect to any
Receivables, Related Assets or the Lease Devices, nor shall any SPE be obligated
to perform any of the obligations of the Originators thereunder.

(d) Location of Records. Keep its chief executive office and principal place of
business, and the offices where it keeps its Records (and any original documents
relating thereto), at the address of such Originator referred to in Annex 1 or,
upon thirty (30) days’ prior written notice to the Collateral Agent, each
Administrative Agent, at such other locations in jurisdictions where all action
required by Section 8.5 of the Receivables Purchase Agreement shall have been
taken and completed.

 

14



--------------------------------------------------------------------------------

(e) Credit and Collection Policies. Until such Receivable is sold or contributed
to its Related SPE, comply in all material respects with its Credit and
Collection Policy in regard to each Receivable, the Related Assets and Lease
Devices and not agree to any material changes thereto except as expressly
permitted hereunder and under the Receivables Purchase Agreement.

(f) Collections. Except as otherwise permitted under Section 5.5 of this
Agreement, instruct all Obligors to cause all Collections of Receivables, the
Related Assets and Lease Devices to be deposited directly in a Lock-Box Account
covered by a Lock-Box Agreement. In the event such Originator or any of its
Affiliates receives any Collections such Person will promptly (but not later
than three (3) Business Days following receipt) deposit such Collections in a
Lock-Box Account covered by a Lock-Box Agreement, except to the extent Servicer
is permitted to commingle such Collections with its own funds pursuant to
Section 1.3(a)(i) of the Receivables Purchase Agreement. The Originators shall
cooperate with the SPEs and the Servicer in collecting amounts due from Obligors
in respect of the Receivables. Each Originator hereby grants to the SPEs and the
Servicer an irrevocable power of attorney, with full power of substitution,
coupled with an interest, to take or cause to be taken in the name of such
Originator all steps necessary or advisable to endorse, negotiate or otherwise
realize on any Collections and any checks, instruments or other proceeds of the
Receivables held or transmitted by such Originator or transmitted or received by
such SPE (whether or not from such Originator) in connection with any Receivable
transferred by it hereunder.

(g) Agreed Upon Procedures. Cooperate reasonably with Servicer and the
designated accountants for each annual agreed upon procedures report required
pursuant to Section 7.5(f) of the Receivables Purchase Agreement.

(h) Frequency of Billing. Prepare and deliver (or cause to be prepared and
delivered) invoices with respect to all Receivables no less frequently than as
required under the Contract related to such Receivable.

(i) Location. Each Originator shall at all times maintain its jurisdiction of
organization and its chief executive office within a jurisdiction in the United
States in which Article Nine of the UCC (2001 or later revision) is in effect.

(j) Tax Matters. Each Originator shall pay all applicable taxes required to be
paid by it when due and payable in connection with the transfer of the
Receivables, Related Assets and Lease Devices, and acknowledges that neither the
Collateral Agent, any Administrative Agent nor any Purchaser shall have any
responsibility with respect thereto. Each Originator shall pay and discharge, or
cause the payment and discharge of, all federal income taxes (and all other
material taxes) when due and payable, except (i) such as may be paid thereafter
without penalty, (ii) such as may be contested in good faith by appropriate
proceeding and for which an adequate reserve has been established and is
maintained in accordance with GAAP or (iii) where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

15



--------------------------------------------------------------------------------

(k) Credit Risk Retention. (i) at all times own a net economic interest in the
Pool Receivables sold or contributed by such Originator to its Related SPE
hereunder in an amount at least equal to 5% of the Unpaid Balance of such Pool
Receivables at such time, in the form of a first loss tranche under paragraph
1(d) of Article 405 of the CRR or in accordance with the Credit Risk Retention
Rules, by holding its equity interest in its Related SPE and/or by retaining its
right to receive any deferred portion of the Purchase Price for such Pool
Receivables as contemplated by Section 2.3(c), (ii) not change the manner in
which it retains such net economic interest, except to the extent permitted
under paragraph 1 of Article 405(1) of the CRR or the Credit Risk Retention
Rules, and (iii) not enter into any credit risk mitigation, short position or
any other hedge with respect to such net economic interest, except to the extent
permitted under paragraph 1 of Article 405(1) of the CRR or the Credit Risk
Retention Rules. Each Originator shall, at all times prior to the Final Payout
Date, provide to the Servicer on a monthly basis, a confirmation from such
Originator as to continued compliance with the agreements stated in the
preceding clauses (i), (ii) and (iii). The Originators shall cooperate with each
Purchaser (including by providing such information and entering into or
delivering such additional agreements or documents reasonably requested by such
Purchaser or its Purchaser Agent) to the extent reasonably necessary to assure
such Purchaser that the Originators retain credit risk in the amount and manner
required by the CRR and the Credit Risk Retention Rules and to permit such
Purchaser to perform its due diligence and monitoring obligations (if any) under
the CRR and the Credit Risk Retention Rules; provided however, that none of the
Originators or the SPEs shall be required to take actions that could cause a
change in the accounting or tax treatment of the transactions contemplated by
this Agreement. Each Purchaser and each Purchaser Agent is a third party
beneficiary of this Section 5.2(k).

(l) Chattel Paper. Each Originator shall cause the Servicer to maintain
possession of all Chattel Paper evidencing Pool Receivables as bailee for the
applicable SPEs and the Collateral Agent (as assignee of the applicable SPEs)
except as otherwise permitted pursuant to Section 7.1(p) of the Receivables
Purchase Agreement. No Originator shall permit any such Chattel Paper to be in
the possession of (or, in the case of electronic Chattel Paper, under the
control of) any Person other than the Servicer (for the benefit of the
applicable SPEs and the Collateral Agent, as assignee of such SPEs), the
Collateral Agent or the Collateral Agent’s designee. No Originator (other than
Sprint Spectrum, in its capacity as Servicer) shall permit any such Chattel
Paper to be in its possession (or, in the case of electronic Chattel Paper,
under its control).

SECTION 5.3 Reporting Requirements. From the date hereof until the Final Payout
Date, each Originator will furnish (or cause to be furnished) to the SPEs, the
Collateral Agent, each Administrative Agent and each Purchaser Agent each of the
following, unless the Collateral Agent, each Administrative Agent and the
Required Purchasers otherwise consent in writing:

(a) Financial Statements. (i) Quarterly Financial Statements. Within 45 days
after the close of each of the first three fiscal quarters of each fiscal year
of Sprint Corporation, Sprint Corporation’s Form 10-Q as filed with the SEC.

 

16



--------------------------------------------------------------------------------

(ii) Annual Financial Statements. Within 75 days after the end of each fiscal
year of Sprint Corporation, the audited consolidated statements of operations,
changes in stockholders’ equity and cash flows of Sprint Corporation and its
Subsidiaries for such fiscal year, and the related audited consolidated balance
sheet for Sprint Corporation and its Subsidiaries as of the end of such fiscal
year, setting forth in each case in comparative form the corresponding figures
for the previous fiscal year, all reported on by Deloitte LLP, or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit), to the effect that such audited
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of Sprint Corporation and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

(b) Other Information.

(i) promptly after the same become publicly available, copies of all proxy
statements, financial statements and regular or special reports which Sprint
Corporation files with the SEC or with any national securities exchange or
distributed generally to its shareholders, as the case may be;

(ii) promptly following a request therefor, any documentation or other
information (including with respect to any Originator, any Seller or Sprint
Corporation) that any SPE, the Collateral Agent, any Administrative Agent or any
Purchaser reasonably requests in order to comply with its ongoing obligations
under the applicable “know your customer” and anti money laundering rules and
regulations, including the USA PATRIOT Act; and

(iii) from time to time such further information regarding the business, affairs
and financial condition of Sprint Spectrum, Sprint Corporation and Originators
as any SPE, the Collateral Agent, or any Administrative Agent shall reasonably
request; provided that, information relating to specific Receivables shall be
limited to the Sprint Information and, during the continuance of an Event of
Termination or Non-Reinvestment Event, such other information (including
Subscriber Confidential Information) that the Collateral Agent or any
Administrative Agent determines in good faith is necessary or desirable to
exercise or enforce its, the Purchasers’ and the Purchaser Agents’ rights and
remedies hereunder and in such Receivables.

Documents and information required to be delivered pursuant to this Section 5.3
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Sprint Corporation posts such
documents, or provides a link thereto, on its website or another relevant
website, if any, to which the applicable party has access (whether a commercial,
third-party website or whether sponsored by such party). Notwithstanding
anything contained herein, in every instance Sprint Spectrum shall be

 

17



--------------------------------------------------------------------------------

required to provide documents, information, and certificates required by or
requested pursuant to Sections 5.3(b)(ii) and 5.3(b)(iii) to the Collateral
Agent and each Administrative Agent.

(c) ERISA. Written notice of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Sprint Corporation, Sprint Spectrum, the Servicer, any
Originator, or any of their respective ERISA Affiliates, in an aggregate amount
exceeding $200,000,000.

(d) Events of Termination, Etc. Notice of the occurrence of any Event of
Termination, Unmatured Event of Termination, Collection Control Event,
Non-Reinvestment Event, Amdocs Performance Event or Amdocs Event not later than
two (2) Business Days after such event occurs.

(e) Litigation. As soon as possible, and in any event within two (2) Business
Days of actual knowledge of any Responsible Officer thereof, notice of any
material litigation, investigation or proceeding initiated against any SPE which
has had or could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(f) Credit and Collection Policy. At least thirty (30) days prior to (i) the
effectiveness of any material change in or material amendment to such
Originator’s Credit and Collection Policy, a description or, if available, a
copy of the Credit and Collection Policy then in effect and a written notice
(A) indicating such change or amendment and (B) if such proposed change or
amendment could reasonably be expected to adversely affect the value, validity,
collectability or enforceability of the Receivables or decrease the credit
quality of any newly created Receivables (in each case, taken as a whole),
requesting the Collateral Agent’s, each Administrative Agent’s and each
Purchaser Agent’s consent thereto.

(g) Other Information. Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of such Originator as any SPE, the
Collateral Agent, any Administrative Agent or any Purchaser Agent may from time
to time reasonably request relating to the SPEs, the transactions contemplated
hereby, the Receivables, the Related Assets and Lease Devices in order to
protect the interests of the SPEs, the Collateral Agent, the applicable
Administrative Agent, any Purchaser Agent or any Purchaser under or as
contemplated by this Agreement or any other Transaction Document or to comply
with any Law or any regulatory authority, provided that, information relating to
specific Receivables shall be limited to the Sprint Information and, during the
continuance of an Event of Termination or Non-Reinvestment Event, such other
information (including Subscriber Confidential Information) that the Collateral
Agent or the applicable Administrative Agent determines in good faith is
necessary or desirable to exercise or enforce its, the Purchasers’ and the
Purchaser Agents’ rights and remedies hereunder and in such Receivables.

 

18



--------------------------------------------------------------------------------

SECTION 5.4 Negative Covenants of Each Originator. From the date hereof until
the Final Payout Date, each Originator shall not:

(a) Sales, Adverse Claims, Etc. Except as otherwise explicitly provided herein
and in the other Transaction Documents, sell, assign or otherwise dispose of, or
create or suffer to exist any Adverse Claim other than (x) any Permitted Adverse
Claim, (y) any Adverse Claim arising under any Transaction Document, and (z) any
Adverse Claim arising solely as the result of any action taken by any Purchaser
(or any assignee thereof), any Purchaser Agent, the Collateral Agent or by any
Administrative Agent upon or with respect to (A) any Receivable, Related Asset,
Lease Device or any interest therein, (B) any Lock-Box Account to which any
Collections of any of the foregoing are sent, (C) any right to receive income or
proceeds (other than the purchase price paid to such Originator hereunder or any
proceeds of Collections remitted to such Originator hereunder to the extent such
Originator owes no other amounts hereunder) from or in respect of any of the
foregoing or (D) prior to the Final Payout Date, its equity interest (if any) in
its Related SPE; provided however, that (i) rights of customers under Lease
Contracts to use Lease Devices shall not constitute an Adverse Claim, and
(ii) subject to the consent of each Administrative Agent and the Collateral
Agent, each Originator may pledge its right, title and interest in and to the
Preferred Membership Interest issued to it by the Related SPE.

(b) Extension or Amendment of Receivables. Except as permitted by the Servicer
pursuant to Section 8.2(b) of the Receivables Purchase Agreement, extend, amend
or otherwise modify the terms of any Receivable originated by such Originator or
amend, modify or waive any term or condition of any related Contract (including
without limitation, in respect of any ISC Contract, the Designated Installment
Payment Term or the terms of the ISC Upgrade Program and including, in respect
of any Lease Contract, the Designated Lease Payment Term or terms of the Lease
Upgrade Program), in each case unless on or prior to any such extension,
amendment or modification, a corresponding Deemed Collection payment in respect
of the related Receivable is made in connection therewith. Make or consent to
any change in the ISC Upgrade Program or the Lease Upgrade Program if such
proposed change or amendment could reasonably be expected to result in a
Material Adverse Effect or permit an Obligor to elect to have a right to trade
in its qualifying wireless communication device in satisfaction of such ISC
Receivable or such Lease Receivable after the date that such Obligor entered
into an ISC Contract or a Lease Contract, in each case without the prior written
consent of the Collateral Agent, each Administrative Agent and each Purchaser
Agent, unless a corresponding Deemed Collection payment in respect of the
related ISC Receivable or the related Lease Receivable has been made in
connection therewith. Without limiting the foregoing (but acknowledging that,
having relinquished all rights and obligations under the Lease Contracts, no
Originator (other than Sprint Spectrum in its capacity as Servicer) has the
right to do so) and notwithstanding any right it may have to do so under the
terms of any Lease Contract, no Originator or SPE shall discontinue (or permit
to be discontinued) the leasing program under which the Lease Receivables were
originated if doing so would result in the forgiveness of the remaining payments
due under any Lease Contract.

 

19



--------------------------------------------------------------------------------

(c) Change in Credit and Collection Policy or Business. (i) Make or consent to
any change in the Credit and Collection Policies if such proposed change or
amendment could be reasonably be expected to adversely affect the value,
validity, collectability or enforceability of, the Receivables or decrease the
credit quality of any newly created Receivables (in each case, taken as a whole)
or (ii) make a change in the character of its business that would have or could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, in either case, without the prior written consent of its Related
SPE, the Collateral Agent, each Administrative Agent and each Purchaser Agent.

(d) Change in Lock-Boxes. (i) Add any bank or lock-box account not listed on
Schedule 6.1(m) of the Receivables Purchase Agreement as a Lock-Box Bank or
Lock-Box Account unless the Collateral Agent and each Administrative Agent shall
have previously approved and received duly executed copies of all Lock-Box
Agreements and/or amendments thereto covering each such new bank and lock-box
account and the Intercreditor Agreement shall have been amended or supplemented
to cover such Lock-Box Account, (ii) terminate any Lock-Box Bank, Lock-Box
Agreement or related Lock-Box Account without the prior written consent of the
Collateral Agent and each Administrative Agent and, in each case, only if all of
the payments from Obligors that were being sent to such Lock-Box Bank will, upon
termination of such Lock-Box Bank and at all times thereafter, be deposited in a
Lock-Box Account with another Lock-Box Bank covered by a Lock-Box Agreement and
(iii) amend, supplement or otherwise modify any Lock-Box Agreement without the
prior written consent of the Collateral Agent and each Administrative Agent.

(e) Mergers, Sales, Etc. Consolidate or merge with or into any other Person or
sell, lease or transfer all or substantially all of its property and assets, or
agree to do any of the foregoing, unless (i) no Event of Termination, Unmatured
Event of Termination, Collection Control Event or Non-Reinvestment Event has
occurred and is continuing or would result immediately after giving effect
thereto, (ii) if such Originator is not the surviving entity or if such
Originator sells, leases or transfers all or substantially all of its property
and assets, the surviving entity or the Person purchasing or being leased the
assets is a Subsidiary of Sprint Corporation and agrees to be bound by the terms
and provisions applicable to such Originator hereunder, (iii) no Change of
Control shall result, (iv) Sprint Corporation reaffirms in a writing, in form
and substance reasonably satisfactory to the Collateral Agent and each
Administrative Agent, that its obligations under the Performance Support
Agreement shall apply to the surviving entity and (v) the Collateral Agent and
each Administrative Agent receives such additional certifications and opinions
of counsel as it shall reasonably request.

(f) Deposits to Accounts. Deposit or otherwise credit, or cause or permit to be
so deposited or credited, or direct any Obligor to deposit or remit, any
Collection or proceeds thereof to any account (or related lock–box, if
applicable) not covered by a Lock-Box Agreement (including any organizational or
operational account of any Originator or any of its Affiliates) except in
accordance with Section 5.5.

 

20



--------------------------------------------------------------------------------

(g) Change in Organization, Etc. Change its jurisdiction of organization or its
name, identity or corporate organization structure or make any other change such
that any financing statement filed or other action taken to perfect its Related
SPE’s or the Collateral Agent’s interests hereunder and under the Receivables
Purchase Agreement, as applicable, would become seriously misleading or would
otherwise be rendered ineffective, unless such Originator shall have given its
Related SPE, the Collateral Agent and each Administrative Agent not less than
thirty (30) days’ prior written notice of such change and shall have cured such
circumstances.

(h) Actions Impairing Quality of Title. Take any action that could reasonably be
expected to cause any Receivable, together with the Related Assets and, if
applicable, the related Lease Device, not to be owned by it free and clear of
any Adverse Claim (other than any Permitted Adverse Claim or any Adverse Claim
arising under or as contemplated by any Transaction Document or solely as the
result of any action taken by any Purchaser (or any assignee thereof), any
Purchaser Agent, the Collateral Agent or by any Administrative Agent); or take
any action that could cause the Collateral Agent not to have a valid ownership
free of any Adverse Claim or first priority perfected security interest in the
Asset Portfolio and all products and proceeds of the foregoing, free and clear
of any Adverse Claim (other than any Permitted Adverse Claim or Adverse Claim
arising under any Transaction Document); or suffer the existence of any valid
effective financing statement or other instrument similar in effect covering any
Receivable, any Related Asset or Lease Device on file in any recording office
except such as may be filed (i) in favor of any Originator or Seller in
accordance with the Contracts or any Transaction Document or (ii) in favor of a
Purchaser, the Collateral Agent or the applicable Administrative Agent in
accordance with this Agreement or any Transaction Document or take any action
that could cause the Collateral Agent not to have a valid first priority
perfected security interest in each Lock-Box Account listed on Schedule 6.1(m)
or for which the Collateral Agent and each Administrative Agent has been
notified in accordance with Section 7.3(d) and all amounts or instruments on
deposit or credited therein from time to time (other than Permitted Adverse
Claims). Except as expressly permitted by the Intercreditor Agreement, no
Originator shall encumber, pledge, assign or otherwise transfer, or create or
suffer to create a Lien upon, or otherwise finance any other receivable or
amount billed on, or otherwise reflected on, the same invoice as a Receivable.

SECTION 5.5 Collections Outside the Lockbox Accounts. Notwithstanding anything
herein or in any other Transaction Document to the contrary, each Originator and
the Servicer shall be permitted to instruct Obligors to cause Collections with
respect to Pool Receivables to an account that is not a Lock-Box Account covered
by a Lock-Box Agreement and deposit such Collections in an account that is not a
Lock-Box Account covered by a Lock-Box Agreement; provided, that the aggregate
Unpaid Balance of all Eligible Receivables that are Non Lock-Box Receivables
does not exceed 8.00% of the aggregate Unpaid Balance of all Eligible
Receivables at any time.

SECTION 5.6 Excluded Originator. The Servicer may designate any Originator as an
“Excluded Originator” following any Unmatured Event of Termination or Event of
Termination, but not later than the third Business Day following any Event of
Termination, that

 

21



--------------------------------------------------------------------------------

has occurred and results solely from an event or circumstance affecting such
Originator by written notice to the Collateral Agent and each Administrative
Agent, specifying the effective date of such designation (the “Exclusion
Effective Date” for such Excluded Originator) if all of the following conditions
are then satisfied:

(a) such Unmatured Event of Termination or Event of Termination, as the case may
be, would not have occurred if such Originator had not been a party to this
Agreement as an Originator at the time it occurred;

(b) no other Unmatured Event or Termination, Event of Termination, Collection
Control Event or Non-Reinvestment Event has occurred and is continuing or would
occur as a result of such designation;

(c) (i) the Servicer shall have prepared and forwarded to the Collateral Agent
and each Administrative Agent a pro forma Information Package for the
immediately preceding Reporting Date, which pro forma Information Package shall
be prepared excluding the Receivables relating to such Originator from the Pool
Receivables relating to each Receivable Pool and the Net Portfolio Balance
relating to each Receivable Pool for all purposes, and (ii) such pro forma
Information Package does not report any Unmatured Event of Termination, Event of
Termination, Collection Control Event or Non-Reinvestment Event on a pro forma
basis (giving effect to any reduction of the Purchaser Group Investments to
occur concurrently with such designation);

(d) the aggregate Unpaid Balance of Receivables relating to each Receivable Pool
originated by such Originator reflected in the most recently delivered
Information Package, (i) when added to the aggregate Unpaid Balance of
Receivables that were excluded from the Net Portfolio Balance in respect of all
Receivable Pools by the designation of any other Excluded Originators pursuant
to this Section 5.6 during the 12 most recently completed calendar months
(measured at the time of their respective Exclusion Effective Dates), is less
than 1.00% of the average monthly aggregate Unpaid Balance of the Pool
Receivables in respect of all Receivable Pools during the 12 most recently
completed calendar months, and (ii) when added to the aggregate Unpaid Balance
of Receivables that were excluded from the Net Portfolio Balance in respect of
all Receivable Pools by the designation of any other Excluded Originators
pursuant to this Section 5.6 at any time (measured at the time of their
respective Exclusion Effective Dates), is less than 3.00% of the average monthly
aggregate Outstanding Balance of all Receivables during the 12 most recently
completed calendar months ; and

(e) on its Exclusion Effective Date, (x) such Excluded Originator ceases to hold
any membership or other equity interest in any SPE and no Change of Control
would result therefrom (provided that any such change in ownership in an SPE
shall not be deemed to be a Change of Control), (y) any debts or amounts owing
by the SPEs to such Excluded Originator under this Agreement and otherwise have
been paid in full and (z) such Excluded Originator has ceased to be a party to
this Agreement in accordance with the terms hereof.

 

22



--------------------------------------------------------------------------------

Any pro forma Information Package provided pursuant to this Agreement or
Section 13.18 of the Receivables Purchase Agreement shall be subject to the
representations, warranties and indemnifications contained herein and the other
Transaction Documents on the same basis as any other Information Package. The
representations, covenants and provisions of this Agreement and the other
Transaction Documents applicable to an Originator shall no longer be applicable
to an Excluded Originator after the Exclusion Effective Date for such Excluded
Originator. The parties hereto shall work together in good faith to effectuate
any actions as may be appropriate in connection with the designation of an
Originator as an Excluded Originator. For the avoidance of doubt, any
Receivables originated by an Excluded Originator prior to its related Exclusion
Effective Date shall continue to be owned by the applicable SPEs and constitute
Pool Receivables for all purposes, in each case, after such Exclusion Effective
Date.

ARTICLE VI

TERMINATION OF PURCHASES

SECTION 6.1 Voluntary Termination. The sale or contribution by any Originator of
Receivables, Related Assets and Lease Devices pursuant to this Agreement may be
terminated by any party hereto, upon reasonable notice to the other parties
hereto, at any time when the Purchasers’ Total Investment is equal to zero.

SECTION 6.2 Automatic Termination. The sale or contribution by any Originator,
as applicable, of Receivables, Related Assets and Lease Devices pursuant to this
Agreement shall automatically terminate if an Event of Bankruptcy shall have
occurred and remain continuing with respect to such Originator or its Related
SPE.

ARTICLE VII

INDEMNIFICATION

SECTION 7.1 Each Originator’s Indemnity. Without limiting any other rights which
any such Person may have hereunder or under applicable Law, each Originator
severally but not jointly, hereby agrees to indemnify and hold harmless SPEs,
SPEs’ Affiliates and all of their respective successors, transferees,
participants and assigns, all Persons referred to in Section 8.4 hereof, and all
officers, members, managers, directors, shareholders, employees and agents of
any of the foregoing (each an “Originator Indemnified Party”), forthwith on
demand, from and against any and all damages, losses, claims, liabilities and
related costs and expenses, including reasonable and documented attorneys’ fees
and disbursements but excluding Taxes (except to the extent provided in
clauses (viii) and (ix) below, and provided that no Originator Indemnified Party
shall recover more than once for any Tax imposed from any indemnitor under the
Transaction Documents) (all of the foregoing being collectively referred to as
“Originator Indemnified Amounts”) awarded against or incurred by any of them
arising out of the ownership, maintenance or purchasing of the Receivables or in
respect of or related to any Receivable, Related Assets or Lease Devices, or
arising out of or relating to or resulting from the actions or inactions of the
Originators or any Affiliate of any of them; provided, however, notwithstanding
anything to the contrary in this Article VII, Originator Indemnified Amounts
shall be excluded

 

23



--------------------------------------------------------------------------------

solely to the extent (x) resulting from the gross negligence or willful
misconduct on the part of such Originator Indemnified Party as determined by a
final non-appealable judgment by a court of competent jurisdiction,
(y) resulting from a claim brought by any Originator against an Originator
Indemnified Party for breach of such Originator Indemnified Party’s obligations
under any Transaction Document as determined by a final non-appealable judgment
by a court of competent jurisdiction or (z) they constitute recourse with
respect to a Pool Receivable, the Related Assets or Lease Devices by reason of
bankruptcy or insolvency, or the financial or credit condition or financial
default, of the related Obligor. Without limiting the foregoing, each Originator
shall indemnify, subject to the limits set forth in this Section 7.1, and hold
harmless each Originator Indemnified Party for any and all Originator
Indemnified Amounts arising out of, relating to or resulting from:

(i) the transfer by any Originator of any interest in any Receivable other than
the sale or contribution, as applicable, of any Receivable, Related Assets and
Lease Devices to any SPE pursuant to this Agreement and the grant of a security
interest to any SPE pursuant to this Agreement;

(ii) any representation or warranty made by any Originator under or in
connection with any Transaction Document, any Information Package or any other
information or report delivered by or on behalf of any Originator pursuant
hereto, which shall have been untrue, false or incorrect when made or deemed
made;

(iii) the failure of any Originator to comply with the terms of any Transaction
Document or any applicable Law (including with respect to any Receivable, the
Related Assets or Lease Devices), or the nonconformity of any Receivable,
Related Assets or Lease Devices with any such Law;

(iv) the lack of an enforceable ownership interest or a first priority perfected
security interest in the Receivables (and all Related Assets and Lease Devices)
transferred, or purported to be transferred, to any SPE pursuant to this
Agreement against all Persons (including any bankruptcy trustee or similar
Person);

(v) the failure to file, or any delay in filing of, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable Laws with respect to any Receivable transferred
by any Originator, or purported to be transferred by any Originator, to any SPE
pursuant to this Agreement whether at the time of any purchase or acquisition,
as applicable, or at any time thereafter;

(vi) any suit or claim related to the Receivables transferred, or purported to
be transferred, to any SPE pursuant to this Agreement (including any products
liability or environmental liability claim arising out of or in connection with
merchandise or services that are the subject of any such Receivable);

 

24



--------------------------------------------------------------------------------

(vii) failure by any Originator to comply with the “bulk sales” or analogous
Laws of any jurisdiction;

(viii) any Taxes (other than Excluded Taxes) imposed upon any Originator
Indemnified Party or upon or with respect to the Receivables transferred, or
purported to be transferred, to any SPE pursuant to this Agreement and all
reasonable costs and expenses related thereto or arising therefrom, which such
Taxes or such amounts relating thereto arise by reason of the purchase or
ownership, contribution or sale of such Receivables (or of any interest
therein), Related Assets or Lease Devices or any goods which secure any such
Receivables, Related Asset or Lease Devices;

(ix) any loss arising, directly or indirectly, as a result of the imposition of
sales or analogous Taxes or the failure by any Originator or the Servicer to
timely collect and remit to the appropriate authority any such Taxes (to the
extent not duplicative of clause (viii) above);

(x) any commingling by any Originator or the Servicer of any funds relating to
the Receivables with any of its own funds or the funds of any other Person;

(xi) the failure or delay to provide any Obligor with an invoice or other
evidence of indebtedness; or

(xii) any inability of any Originator or any SPE to assign any Receivable, other
Related Asset or Lease Devices as contemplated under the Transaction Documents;
or the violation or breach by any Originator of any confidentiality provision,
or of any similar covenant of non-disclosure, with respect to any Contract, or
any other Indemnified Amount with respect to or resulting from any such
violation or breach.

SECTION 7.2 Contribution. If for any reason the indemnification provided above
in this Article VII is unavailable to an Originator Indemnified Party or is
insufficient to hold an Originator Indemnified Party harmless, then each
Originator shall contribute to the amount paid or payable by such Originator
Indemnified Party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect not only the relative benefits received
by such Originator Indemnified Party on the one hand and such Originator on the
other hand but also the relative fault of such Originator Indemnified Party as
well as any other relevant equitable considerations.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.1 Amendments, etc. No amendment or waiver of any provision of this
Agreement or consent to any departure by any Originator therefrom shall in any
event be effective unless the same shall be in writing and signed by the SPEs,
the Collateral Agent, the Administrative Agents, the Required Purchasers and (if
an amendment) the Originators, and if

 

25



--------------------------------------------------------------------------------

such amendment or waiver affects the obligations of Sprint Corporation, Sprint
Corporation consents in writing thereto, and then any such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. Each Originator may not amend or otherwise modify any other
Transaction Document executed by it without the written consent of the SPEs, the
Collateral Agent, the Administrative Agents and the Required Purchasers, and if
such amendment or waiver affects the obligations of Sprint Corporation, Sprint
Corporation consents in writing thereto.

SECTION 8.2 No Waiver; Remedies. No failure on the part of any SPE or any
Originator Indemnified Party to exercise, and no delay in exercising, any right,
power or remedy hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, power or remedy hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. The rights and remedies herein provided are cumulative and not exclusive
of any rights or remedies provided by Law. Each Originator hereby consents to
and agrees to be bound by the specific remedies provisions of Section 9.2 of the
Receivables Purchase Agreement as if they were set forth herein mutatis
mutandis. Without limiting the foregoing, each Purchaser, each Purchaser Agent,
BTMUNY, individually and as the SCC Administrative Agent, Mizuho, individually
and as Collateral Agent and ISC Administrative Agent, SMBCSI, individually and
as the Lease Administrative Agent, each Liquidity Provider, each Affected Party,
and any of their Affiliates (each a “Set-off Party”) are each hereby authorized
at any time during the continuance of an Event of Termination, Collection
Control Event or Non-Reinvestment Event (in addition to any other rights it may
have) to setoff, appropriate and apply (without presentment, demand, protest or
other notice which are hereby expressly waived any deposits and any other
indebtedness held or owing by such Set-off Party (including by any branches or
agencies of such Set-off Party) to, or for the account of the parties hereto
amounts owing by such party hereunder (even if contingent and unmatured).

SECTION 8.3 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by express
mail or courier or by certified mail, first class postage prepaid or by
facsimile, to the intended party at the address, facsimile number or email
address of such party set forth in Annex 2 or at such other address or facsimile
number as shall be designated by such party in a written notice to the other
parties hereto. All such notices and communications shall be effective, (a) if
personally delivered or sent by express mail or courier or if sent by certified
mail, when received, and (b) if transmitted by facsimile, when receipt is
confirmed by telephone.

SECTION 8.4 Binding Effect; Assignment. Each Originator acknowledges that
institutions providing financing (by way of loans or purchases of Receivables or
interests therein) pursuant to the Receivables Purchase Agreement may rely upon
the terms of this Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
and shall also, to the extent provided herein, inure to the benefit of the
parties to the Receivables Purchase Agreement. Each Originator acknowledges that
SPEs’ rights under this Agreement may be assigned to Mizuho, BTMUNY, SMBCSI or
another Purchaser or Purchaser Agent under the Receivables Purchase Agreement,
consents to such assignment and to the exercise of those rights directly by
Mizuho, BTMUNY, SMBCSI or another Purchaser or Purchaser Agent to the extent
permitted by the Receivables Purchase

 

26



--------------------------------------------------------------------------------

Agreement and acknowledges and agrees that each of Mizuho, BTMUNY and SMBCSI,
each individually and as agent, a Committed Purchaser, a Conduit Purchaser and
the other Affected Parties and each of their respective successors and assigns
are express third party beneficiaries of this Agreement.

SECTION 8.5 Survival. The rights and remedies with respect to any breach of any
representation and warranty made by any Originator or any SPE pursuant to
Section 3.2, Article IV the indemnification provisions of Article VII, the
provisions of Sections 8.4, 8.5, 8.6, 8.8, 8.9, 8.10, 8.11, 8.12 and 8.14 shall
survive any termination of this Agreement.

SECTION 8.6 Costs and Expenses. In addition to its obligations under Article
VII, each Originator agrees to pay on demand all reasonable and documented
out-of-pocket costs and expenses incurred by SPEs and any other Originator
Indemnified Party in connection with:

(a) the negotiation, preparation, execution and delivery of this Agreement and
any amendment of or consent or waiver under this Agreement (whether or not
consummated), or the enforcement of, or any actual or reasonably claimed breach
of, this Agreement, including reasonable and documented accountants’, auditors’,
consultants’ and attorneys’ fees and expenses to any of such Persons and the
fees and charges of any nationally recognized statistical rating agency or any
independent accountants, auditors, consultants or other agents incurred in
connection with any of the foregoing or in advising such Persons as to their
respective rights and remedies under this Agreement in connection with any of
the foregoing; and

(b) the administration (including periodic auditing as provided for herein) of
this Agreement and the transactions contemplated thereby, including all
reasonable and documented expenses and accountants’, consultants’ and attorneys’
fees incurred in connection with the administration and maintenance of this
Agreement and the transactions contemplated thereby.

SECTION 8.7 Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Agreement. Executed counterparts may be delivered electronically. This
Agreement, together with the other Transaction Documents, contains a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire understanding among
the parties hereto with respect to the subject matter hereof, superseding all
prior oral or written understandings.

SECTION 8.8 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF SPES IN THE RECEIVABLES, RELATED ASSETS OR LEASE
DEVICES IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW
YORK).

 

27



--------------------------------------------------------------------------------

SECTION 8.9 Waiver of Jury Trial. EACH ORIGINATOR AND EACH SPE HEREBY EXPRESSLY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER TRANSACTION DOCUMENT OR UNDER
ANY AMENDMENT, INSTRUMENT OR DOCUMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION HEREWITH OR ARISING FROM ANY BANKING OR OTHER
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT A JURY.

SECTION 8.10 Consent to Jurisdiction; Waiver of Immunities. EACH ORIGINATOR AND
EACH SPE HEREBY ACKNOWLEDGES AND AGREES THAT:

(a) IT IRREVOCABLY (i) SUBMITS TO THE JURISDICTION, FIRST, OF ANY UNITED STATES
FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION IS NOT AVAILABLE, OF ANY NEW
YORK STATE COURT, IN EITHER CASE SITTING IN NEW YORK CITY, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
TRANSACTION DOCUMENT, (ii) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED ONLY IN SUCH NEW YORK STATE OR FEDERAL
COURT AND NOT IN ANY OTHER COURT, AND (iii) WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.

(b) TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM THE
JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR
NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION, EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY IRREVOCABLY
WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN CONNECTION WITH
THIS AGREEMENT.

SECTION 8.11 Confidentiality. Each party hereto agrees to comply with, and be
bound by, the confidentiality provisions of Section 13.8 of the Receivables
Purchase Agreement as if they were set forth herein mutatis mutandis.

SECTION 8.12 No Proceedings. Each Originator agrees, for the benefit of the
parties to the Receivables Purchase Agreement, that it will not institute
against any SPE, or join any other Person in instituting against any SPE, any
proceeding of a type referred to in the definition of Event of Bankruptcy from
the Closing Date until one year and one day after no investment, loan or
commitment is outstanding under the Receivables Purchase Agreement. In addition,
all amounts payable by any SPE to any Originator pursuant to this Agreement
shall be payable solely from funds available for that purpose (after each SPE
has satisfied all obligations then due and owing under the Receivables Purchase
Agreement).

 

28



--------------------------------------------------------------------------------

SECTION 8.13 No Recourse Against Other Parties. No recourse under any
obligation, covenant or agreement of any SPE contained in this Agreement shall
be had against any stockholder, employee, officer, director, member, manager
incorporator or organizer of any SPE.

SECTION 8.14 Grant of Security Interest. It is the intention of the parties to
this Agreement that the conveyance of each Originator’s right, title and
interest in and to the Receivables, the Related Assets, the Lease Devices and
all the proceeds of all of the foregoing to SPEs pursuant to this Agreement
shall constitute an absolute and irrevocable purchase and sale or capital
contribution, as applicable, and not a loan or pledge. As a protective measure
in the event that, notwithstanding the foregoing, the conveyance of the
Receivables, the Related Assets or Lease Devices to SPEs is characterized by any
third party as a loan or pledge, each Originator does hereby grant, to SPEs a
security interest to secure such Originator’s obligations hereunder in all of
such Originator’s now or hereafter existing right, title and interest in, to and
under the Receivables and the Related Assets, the Lease Devices, the Lock-Box
Accounts (to the extent of the Receivables, the Related Assets, the Lease
Devices and the proceeds of the foregoing) and that this Agreement shall
constitute a security agreement under applicable law.

SECTION 8.15 Severability. Any provisions of this Agreement which are prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 8.16 Restatement; No Novation. Effective as of the Second Restatement
Effective Date, the Amended and Restated Receivables Sale Agreement dated as of
April 24, 2015 (the “Existing RSA”) among the parties to this Agreement is
amended and restated as set forth in this Agreement. It is the intent of the
parties hereto that this Agreement (i) shall re-evidence the obligations and
other indebtedness under the Existing RSA, (ii) is entered into in substitution
for, and not in payment of, the obligations and other indebtedness under the
Existing RSA, and (iii) is in no way intended to constitute a novation of any of
the obligations or other indebtedness which was evidenced by the Existing RSA.

[SIGNATURE PAGES FOLLOW]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

SPRINT SPECTRUM L.P.

as Servicer

By:   /s/ Tarek A. Robbiati

Name:

  Tarek A. Robbiati

Title:

  Treasurer

 

  S-1   

Second Amended and Restated

Receivables Sale Agreement



--------------------------------------------------------------------------------

SPRINT SPECTRUM L.P. SPRINTCOM, INC. NORTHERN PCS SERVICES, LLC SPRINT TELEPHONY
PCS, L.P. AMERICAN PCS COMMUNICATIONS, LLC PHILLIECO, L.P. TEXAS
TELECOMMUNICATIONS, LP ALAMOSA WISCONSIN LIMITED PARTNERSHIP AIRGATE PCS, INC.
UBIQUITEL OPERATING COMPANY LOUISIANA UNWIRED, LLC GEORGIA PCS MANAGEMENT,
L.L.C. INDEPENDENT WIRELESS ONE CORPORATION SOUTHWEST PCS, L.P. ALAMOSA
MISSOURI, LLC WASHINGTON OREGON WIRELESS, LLC IPCS WIRELESS, INC.

GULF COAST WIRELESS LIMITED


            PARTNERSHIP

HORIZON PERSONAL COMMUNICATIONS, INC.

BRIGHT PERSONAL COMMUNICATIONS

            SERVICES, LLC, each as Originator

By:   /s/ Tarek A. Robbiati

Name:

  Tarek A. Robbiati

Title:

  Treasurer

 

  S-2   

Second Amended and Restated

Receivables Sale Agreement



--------------------------------------------------------------------------------

  ENTERPRISE COMMUNICATIONS PARTNERSHIP   as Originator       By:   SprintCom
ECP I, L.L.C.,       its General Partner     By:  

/s/ Tarek A. Robbiati

   

Name:  Tarek A. Robbiati

   

Title:    Treasurer

    By:  

SprintCom ECP II, L.L.C.,

    its General Partner     By:  

/s/ Tarek A. Robbiati

   

Name:  Tarek A. Robbiati

   

Title:    Treasurer

  TEXAS UNWIRED   as Originator       By:   Louisiana Unwired LLC, as Partner  
  By:  

/s/ Tarek A. Robbiati

   

Name:  Tarek A. Robbiati

   

Title:    Treasurer

      By:   US Unwired Inc., as Partner     By:  

/s/ Tarek A. Robbiati

   

Name:  Tarek A. Robbiati

   

Title:    Treasurer

 

  S-3   

Second Amended and Restated

Receivables Sale Agreement



--------------------------------------------------------------------------------

SFE 1, LLC SFE 2, LLC SFE 3, LLC SFE 4, LLC SFE 5, LLC SFE 6, LLC SFE 7, LLC SFE
8, LLC SFE 9, LLC SFE 10, LLC SFE 11, LLC SFE 12, LLC SFE 13, LLC SFE 14, LLC
SFE 15, LLC, each as a Buyer By:   /s/ Tarek A. Robbiati

Name:

  Tarek A. Robbiati

Title:

  Treasurer

 

  S-4   

Second Amended and Restated

Receivables Sale Agreement